'HEYDENFELDT, 'J.
— The peculiarity of the relief sought by the bill of complaint shows that the delay caused by opening the judgment and giving a new trial cannot operate to the injury of the plaintiff, if it is finally determined that he is entitled to the relief. Adding to this the consideration that the payment of the costs by the defendant is made the condition of setting aside the judgment, we are not, in such cases, disposed to scrutinize too closely the exercise of discretion by the district court.
Order affirmed.
I concur: Bryan, J.